DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 24 February 2021, and Applicant’s Supplemental Response, dated 26 April 2021, which papers have been made of record.
Claims 14-24 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Josh Hauptman on 29 April 2021.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 22 (Currently amended). The aircraft panel production method according to claim 21, wherein the holding jig moves in one direction along [[a]] the track for transport, and in the step of joining the overlapping portions of the plurality of plate-like members together by rivets and the step of joining the curved member by rivets, the holding jig is fixed in each processing space.

Claim 24 (Currently amended). The aircraft panel production method according to claim 23,
	wherein the holding jig includes:
	a plurality of grip parts which grip end portions of two facing sides of the aircraft panel, and
a support material provided corresponding to the aircraft panel which is gripped by the plurality of grip parts, and integrally supporting the plurality of grip parts,

	the plurality of grip parts supported by the first frame material hold the aircraft panel such that a cross section cut in a direction perpendicular to the uniaxial direction has an upwardly convexly curved shape, while gripping the aircraft panel at end portions of the two facing sides of the aircraft panel along the uniaxial direction, and 
	the holding jig has a configuration capable of being transported in a state of holding the aircraft panel.

Allowable Subject Matter
Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 14, the prior art of record does not explicitly disclose “a step of moving translationally, in a horizontal direction along a track, the holding jig holding the aircraft panel with the plurality of plate-like members joined together, from the first processing area to a second processing area,” in combination with the remaining limitations of the claim.
Regarding claim 21, the prior art of record does not explicitly disclose “a step of moving translationally, in a horizontal direction along a track, the holding jig holding the aircraft panel with the plurality of plate-like members joined together,” in combination with the remaining limitations of the claim.
Regarding claim 23, the reasons presented in the Office Action of 24 November 2020 at paragraph 38 are reiterated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/07/2021